Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: Applicant remarks (dated on 2/24/2021) for the 35USC 101 rejection of claims 1-20 (dated on 12/4/2020) is now withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are allowable over the arts of record.  This is because the arts of record do not teach or disclose the apparatus, the method for error recovery as recited in claims 1, 9 and 16, as follow:
Claim 1:
“…a controller configured to:
determine a set of symbols oriented obliquely to the first and second dimensions and corresponding to data stored in the memory cells;
add subsets of the set of symbols to determine a number of parity check symbols; and
selectably protect, based on a same number of parity check symbols for each, a first subset of memory cells oriented parallel to the first dimension and a second subset of memory cells oriented parallel to the second dimension”, in combination with the other limitation of the based claim.

Claims 9:
“determining a location of a data storage error with an error detection operation performed on data stored in an array of memory cells arranged substantially orthogonally in at least a first dimension and a second dimension; and


Claim 16:
“determining a set of symbols corresponding to data stored in an array of memory cells, wherein sequences of the stored data are obliquely oriented to at least a substantially orthogonally arranged first dimension and second dimension of the array;
adding subsets of symbols to determine a number of parity check symbols; and 
performing an error recovery operation for a data storage error in a first subset of memory cells oriented parallel to the first dimension or in a second subset of memory cells oriented parallel to the second dimension based on a single stored set of parity check symbols selectably usable for error recovery operations for both the first subset and the second subset”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111